Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 09/08/2021. Currently, claims 1, 3-9 and 11-20 are pending.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Pub. No. US 2017/0025589 A1), herein Chang, in view of Ye et al. (Pub. No. US 2014/0319553 A1), herein Ye.
	Regarding claim 1, Chang discloses a light emitting diode package comprising: a light emitting diode chip 530A-530C configured to emit light having a peak wavelength (Chang: paragraphs [0028], [0031], [0040]); a phosphor layer 500-500A disposed to cover an upper portion of the light emitting diode chip, the phosphor layer being configured to convert a wavelength of light emitted from the light emitting diode chip; and a color filter layer 150-150A disposed to cover an upper portion of the phosphor layer, the color filter being configured to block light having the peak wavelength from being emitted through the phosphor layer and transmit light having a wavelength longer than the peak wavelength, wherein the phosphor layer is disposed to cover side surfaces and the upper portion of the light emitting diode chip, and wherein the color filter is disposed to cover side surfaces and the upper portion of the phosphor layer (Chang: Figs. 2-3, 5, 7, 8B, 13, 19A, 20A and paragraphs [0040]-[0050]).  
	Chang does not specifically show the color filter being configured to block light emitted from the light emitting diode that has the peak wavelength from being emitted through the phosphor layer. 
	However, in the same field of endeavor, Ye (in Figs. 3-6 and paragraphs [0022], [0053], [0056]) indicates that the color filter is 
	Therefore, it would have been obvious to one of ordinary skill in the art to have the color filter configured to block light emitted from the light emitting diode that has the peak wavelength from being emitted through the phosphor layer and transmit light having a wavelength longer than the peak wavelength, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
	Regarding claim 3, Chang in view of Ye teaches the light emitting diode package of claim 1, wherein the light emitting diode chip is configured to emit blue light or ultraviolet light (Chang: Fig. 2 and paragraphs [0040], [0043], [0047], [0050]).
	Regarding claim 4, Chang in view of Ye teaches the light emitting diode package of claim 3, wherein the phosphor layer is configured to emit red light by wavelength-converting blue light or ultraviolet light emitted from the light emitting diode chip (Chang: Fig. 2 and paragraphs [0043], [0050], [0054]).  
	Regarding claim 5, Chang in view of Ye teaches the light emitting diode package of claim 4, wherein the color filter layer blocks blue light or 
	Regarding claim 6, Chang does not specifically state the thickness range of the color filter layer. However, the claimed ranges are recognized as a result-effective variable, i.e., a variable which achieves a recognized result, as it can been seen in Figs. 1-2, and paragraph [0038] of Chang. Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed ranges because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. The claim(s) is(are) obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).
	Regarding claim 7, Chang in view of Ye teaches the light emitting diode package of claim 1, wherein the phosphor layer includes one or more types of phosphors (Chang: paragraphs [0050]-[0051]).
	Regarding claims 14 and 15, Chang in view of Ye teaches the light emitting diode package of claim 1, wherein the peak wavelength emitted from the light emitting diode chip is in a range of 445 nm to 455 nm, wherein the color filter layer transmits light having a wavelength longer than 455 nm (Chang: paragraphs [0028], [0031], [0040], [0043]-[0044]).

Claims 8, 11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ye, and further in view of Steranka et al. (Pub. No. US 2014/0175492 A1), herein Steranka.
	Regarding claim 8, Chang in view of Ye does not specifically show a wall disposed on the side surface of the light emitting diode chip to reflect light emitted from the light emitting diode chip.
	However, in the same field of endeavor, Steranka discloses a light emitting diode package, comprising a wall (dam) disposed on the side surface of the light emitting diode chip to reflect light emitted from the light emitting diode chip to improve light-source uniformity (Steranka: paragraphs [0003], [0122]).  
	Therefore, it would have been obvious to one of ordinary skill in the art to have a wall (dam) disposed on the side surface of the light emitting diode chip to reflect light emitted from the light emitting diode chip as a 
	Regarding claims 11 and 19, Chang in view of Ye, and further in view of Steranka teaches the light emitting diode package of claim 8, wherein the wall is spaced apart (or substantially parallel) from the light emitting diode chip (Steranka: paragraphs [0003], [0122]).
	Regarding claim 16, Chang discloses a method of forming a light emitting diode package comprising: a light emitting diode chip 530A-530C having a peak wavelength (Chang: paragraphs [0028], [0031], [0040]); a phosphor layer 500-500A disposed to cover an upper portion of the light emitting diode chip, the phosphor layer being configured to convert a wavelength of light emitted from the light emitting diode chip; and a color filter layer 150-150A disposed to cover an upper portion of the phosphor layer, the color filter being configured to block light having the peak wavelength from being emitted through the phosphor layer and transmit light having a wavelength longer than the peak wavelength, wherein the phosphor layer is disposed to cover side surfaces and the upper portion of the light emitting diode chip, and wherein the color filter is disposed to cover side surfaces and the upper portion of the phosphor layer.
	Chang is silent about disposing a liquid comprising a phosphor on the light emitting diode chip and curing the liquid to form a phosphor layer; and forming a color filter layer on the phosphor layer by a spin coating method. 
	However, in the same field of endeavor, Steranka teaches a method of forming a light emitting diode package, comprising: providing a light emitting diode chip 210 on a substrate; disposing a liquid comprising a phosphor on the light emitting diode chip and curing the liquid to form a phosphor layer configured to convert a wavelength of light emitted from the light emitting diode chip (Steranka: paragraphs [0121], [0219]); and forming a color filter layer on the phosphor layer by a spin coating method to block light having a predetermined wavelength range from being emitted through the phosphor layer (Steranka: Figs. Figs. 1-11I and paragraphs [0158], [0171]).  
	Chang does not specifically show the color filter blocking light having the peak wavelength from being emitted through the phosphor layer. 
	However, in the same field of endeavor, Ye (in Figs. 3-6 and paragraphs [0022], [0053], [0056]) indicates that the color filter is configured to block light emitted from the light emitting diode that has the peak wavelength from being emitted through the phosphor layer and transmit light having a wavelength longer than the peak wavelength to prevent a human body or external articles from being damaged by UV light and to provide higher external quantum efficiency (Ye: paragraphs [0024], [0053]).	
	Therefore, it would have been obvious to one of ordinary skill in the art to have the limitations of claim 16, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
	Regarding claims 17-18, Chang does not specifically state the spin speed of 3000 rpm to 6000 rpm for about 5 to 90 seconds, such that the color filter layer has a thickness in a range of 0.5 µm to 3 µm. However, the claimed ranges are recognized as a result-effective variable, i.e., a variable which achieves a recognized result, as it can been seen in paragraph [0159] of Steranka and known in the art that the speed and the duration of the spin affects the uniformity and thickness of the formed layer. Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed ranges because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. The claim(s) is(are) obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ye, as applied above, and further in view of Jeoung et al. (Pub. No. US 2015/0255505 A1), herein Jeoung.
	Regarding claim 8, Chang in view of Ye does not specifically show a wall disposed on the side surface of the light emitting diode chip to reflect light emitted from the light emitting diode chip.
	However, in the same field of endeavor, Jeoung discloses the light emitting diode package, comprising a wall 190/1030 disposed on the side surface of the light emitting diode chip to reflect  light emitted from the light emitting diode chip (Jeoung: paragraphs [0066]-[0067], [0080], [0185]).  
	Therefore, it would have been obvious to one of ordinary skill in the art to have a wall (dam) disposed on the side surface of the light emitting diode chip to reflect light emitted from the light emitting diode chip as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
	Regarding claim 9, Chang in view of Ye and further in view of Jeoung teaches the light emitting diode package of claim 8, wherein the phosphor layer is disposed over the light emitting diode chip and the wall (Jeoung: Figs. 3A-3B, 27-28 and paragraphs [0066]-[0067], [0080]).
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ye and Steranka, as applied above, and further in view of Jeoung.
	Regarding claims 12 and 20, as it was explained above, Chang in view of Ye and Steranka shows forming phosphor layer covering the die on top and side surfaces, and forming further-layers on top and side faces of the phosphor layer. 
	The previous combination does not specifically show a wall contacting a side surface of the color filter layer.
	In the same field of endeavor, Jeoung shows walls 190/1030 contacting side surfaces of the dies and separating each individual die with the phosphor layer from the adjacent ones.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chang, Ye, Steranka and Jeoung to have the light emitting diode package of claim 11, wherein: the phosphor layer is disposed to cover the side surfaces and the upper portion of the light emitting diode chip; the color filter layer is disposed to cover the side surfaces and the upper portion of the phosphor layer and the wall contacts side surface of the color filter layer, wherein an upper surface of the wall and an upper surface of the color filter layer are on the same plane, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  


Furthermore, the applicant is noted that the prior-art invention shown in Figs. 1-2C of the current application shows everything except for the color filter. The cited prior-art by the examiner shows having color filter is well-known in the art. Therefore, it would have been obvious to one of ordinary skill in the art to have the color filter included in the different configurations of the prior-art invention to obtain the claimed limitations.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 13, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claims, an upper surface of the wall and an upper surface of the color filter layer are on the same plane.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments 
Applicant’s arguments with respect to claims 1, 3-9 and 11-20 have been fully considered, but are found to be moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

September 10, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813